Order, Supreme Court, Bronx County (Howard R. Silver, J.), entered October 21, 2004, which, to the extent appealed from as limited by the brief, granted the motion of the action No. 2 defendants for summary judgment dismissing the complaint in that action, unanimously affirmed, without costs.
The documentary evidence adduced by the action No. 2 defendants showed that plaintiff-appellant duly transferred the subject real property in November 1996 so as to avoid the judicial process brought against her by reason of the many serious violations issued against the premises as well as to escape imprisonment for criminal contempt. Plaintiffs unsupported assertion that the 1996 transfer was induced by fraud was insufficient to raise any triable issue (see Gilbert Frank Corp. v Federal Ins. Co., 70 NY2d 966, 967 [1988]) Concur—Mazzarelli, J.P., Friedman, Williams, Gonzalez and Sweeny, JJ.